DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 04/14/2020.  In virtue of the communication:
Claims 11-22 are pending in the instant application.
Claims 1-10 are canceled.
Claims 11-22 are newly added.
The references cited in the Information Disclosure Statement(s) (IDS(s)) filed on 04/14/2020, 06/28/2021 and 11/04/2021 have been considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11, 12 and 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viswanathan (U.S. Pub. 2015/0237316 A1).
Regarding claim 11, Viswanathan discloses a laser projection device (Figs. 1-2), comprising:
at least one laser diode (112, Fig. 1, par [0020]) configured to generate at least one laser beam (par [0020]);

at least one control and/or regulation unit (102, Fig. 1, pars [0018], [0019], [0026]) configured to control and/or regulate a brightness of the at least one laser beam (pars [0026], [0033]) as a function of a relative deflection speed (par [0035]) of the at least one laser beam.
Regarding claim 12, Viswanathan discloses the laser projection device wherein the at least one control and/or regulation unit (102) is configured to control and/or regulate the brightness of the at least one laser beam as a function of the relative deflection speed of the at least one laser beam in such a way that a brightness distribution along a trajectory of the at least one laser beam is homogeneous (Figs. 1-2).
Regarding claim 17, Viswanathan discloses the laser projection device wherein the at least one control and/or regulation unit (102) is configured to ascertain at least one correction factor (compensation factor) for correcting the brightness of the at least one laser beam, based on the relative deflection speed of the at least one laser beam (pars [0033], [0042]-[0044]).
Regarding claim 18, Viswanathan discloses the laser projection device wherein the at least one control and/or regulation unit (102) is configured to normalize the correction of the brightness of the at least one laser beam for the fastest relative deflection speed of the at least one laser beam to the value 1 (value of one), using a normalization factor (par [0033]).
Regarding claim 19, Viswanathan discloses the laser projection device wherein the at least one control and/or regulation unit (102) is configured to reduce the brightness of the at least one laser beam in at least one area of reversal points of a movement of the at least one laser beam (par [0033]).

Regarding claim 21, Viswanathan discloses the method wherein the brightness of the at least one laser beam is controlled and/or regulated (by unit 102) as a function of the relative deflection speed of the at least one laser beam in such a way that a brightness distribution along a trajectory of the at least one laser beam is homogeneous (Figs. 1-2).
Regarding claim 22, Viswanathan discloses a laser projector (Figs. 1-2) comprising:
at least one laser projection device (device in Figs. 1-2) including at least one laser diode (112, Fig. 1, par [0020]) configured to generating at least one laser beam, at least one movable mirror element (162, Fig. 1, par [0022]) configured to deflect the at least one laser beam, and at least one control and/or regulation unit (102, Fig. 1, pars [0018], [0019], [0026]) configured to control and/or regulate a brightness of the at least one laser beam (pars [0026], [0033]) as a function of a relative deflection speed (par [0035]) of the at least one laser beam.

Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is 571-2721832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844